Motion to dismiss appeal granted, with $10 costs, unless the appellant perfects the appeal for the February 1963 Term of this court. Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, but upon printed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record on the attorney for the respondent and files 6 typewritten copies or 19 mimeographed copies of the record on appeal and appellant’s printed points with this court. The appeal is to be perfected for the February 1963 Term of this court. Concur — Breitel, J. P., Valente, Stevens, Steuer and Bergan, JJ.